Title: To James Madison from Joseph Rademaker, 16 March 1807
From: Rademaker, Joseph
To: Madison, James



Philadelphia 16th. March 1807.

The undersigned Chargè des Affaires of His Royal Highness The Prince Regent of Portugal to the United States of America, has the honor to inform the Secretary of State that the Administrator of the Whale-fishery on the seas and Coast of Brazil has complained to H. R. H. against the frequent encroachments of a number of American Vessels on the Whale-fishery from & along the Coast of St. Catharine’s Island to the River Plate, in consequence of which he States that that fishery has been very considerably diminished for Years past, and is likely to suffer still more this present Year; he takes particular notice of two of these Vessels that had been driven to the above mentioned Island by stress of weather, and which after having received every friendly assistance they stood in need of proceeded directly for Galè, and having arrived near to that little Island came to anchor and hove out their boats in the very same Latitude where the Portuguese whale-fishers Known by the name of Armaçao da Piedade Catch their whales, and he adds that bad weather happening to come on again those same Vessels put back to St. Catharine’s with as much unconcernedness as if they had neither violated the rights of hospitality nor the law of Nations.
I must beg leave to mention that when the Marquis de Lauradio was Governor of Brazil he confiscated an English Brig with Cargo of Trainoil and Spermaceti having discovered by the Brigs Logbook that she had been Sailing near that Coast upon which occasion his conduct was approved of: with how much more reason might the same treatment be dealt out to those Vessels which, not satisfied with the Whales they Catch on the Seas, come in defiance of all right, in search of the few that are to be found on the Coast of Brazil where the Portuguese have the exclusive privilege of Catching them?
If You, Sir, will have the goodness to bestow one moments’ attention upon what I have the honor to submit in this note, You will I trust with Your usual discernment agree that the conduct of the Masters of such Vessels is highly reprehensible, not only as it affects that highly important branch of the Portuguese commerce, but likewise as it is in direct violation of the law of Nations and of the rights of Sovereignty & supreme dominion over the Portuguese Territory.
I am therefore on this occasion commanded by H. R. H. to make the necessary representations to the Government of the United States of America in order that they may be induced to adopt such measures as to them in their wisdom may seem expedient to prevent American Vessels from continuing the Whale fishery on the seas adjacent to the Portuguese dominions, or in the vicinity of the Colonial Coast which the Portuguese are in possession of and where they have the exclusive right of traffic.
The undersigned has the honor to renew to the Secretary of State the assurance of his high consideration.

Joseph Rademaker.

